Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group I, claims 1-7, 12-14, and 16-18, without traverse, in the reply filed on February 16, 2021, is acknowledged. By way of this reply, Applicant has canceled claims 8-11 and 15.
	Applicant's election with traverse of species of tumor malignancy of CD19 and species of malignancy of Non-Hodgkin’s lymphoma (NHL) in the reply filed on February 16, 2021 is acknowledged. The traversal is on the ground that search and examination of all recited species can be made without serious burden. This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed November 16, 2020. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
The requirement is still deemed proper and is therefore made FINAL.  

	Claims 1-7, 12-14, and 16-18 are under examination, drawn to methods of manufacturing engineered T cells.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation about 1.8 - 4.7 days, and the claim also recites less than about 1.5 days, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as 
For the purpose of claim construction, claim 4 is being interpreted to read on the broadest of the recited ranges, both about 1.8 - 4.7 days and less than about 1.5 days.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 12-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US2016303166A1 (Katz et al., cited in IDS).
Katz teaches the expansion of cultures of chimeric antigen receptor (CAR) T cells in the presence of IL-2 and the measurement of growth/transduction parameters, including doubling time, prior to harvesting cells for a dose (para. 0076).
Katz further teaches that target binding domain of the CAR protein binds to the carcinoembryonic antigen (CEA) protein (para. 0063). Katz also teaches that the application of a CAR may treat a malignancy, including hepatocellular carcinoma (para. 0027-0029).

s 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. ("Short-term culture with IL-2 is beneficial for potent memory chimeric antigen receptor T cell production", Biochem Biophys Res Commun. 2018 Jan 8;495(2):1833-1838 (cited in IDS)).
Zhang teaches that CAR T cells which undergo a short culture with IL-2 acquire a memory phenotype, expressing CCR7 and CD45 (page 1834, right column, seventh paragraph through page 1835, left column, first paragraph). Zhang further teaches that short-term culture with IL-2 shows superior in vivo tumor control ability than long-term culture with IL-2 by administering a dose of CD19-CAR T cells after expansion as described above (Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (cited above) in view of US20170081411A1 (Engels et al.).
The teachings of Katz et al. have been discussed above (see supra).  Katz does not teach a doubling time between about 1.8 - 4.7 days or less than about 1.5 days, nor the expansion of engineered T cells for about 2-7 days in the presence of IL-2.
Engels describes methods of expanding CAR expressing cells for a period of several hours to 14 days in the presence of IL-2 (para. 2479-2480), followed by administering an effective amount after expansion (para. 2499). Engels particularly teaches that cells expanded for 5 days show superior expansion as measured by cell doublings as compared to the same cells expanded in culture for 9 days under the same culture conditions (para. 2479).
Engels further teaches that the doubling time for such CAR expressing cells in the presence of IL-2 is about 24 hours (para. 2435). 
Engels also teaches that doubling times may be measured by using bead-based counting of viable T cells at various time points (para. 1707).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels with the method taught by Katz. As Engels teaches, methods of calculating doubling time and the expansion of CAR expressing cells in the presence of IL-2 were known. These teaching could be incorporated into the method taught by Katz by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. The teachings of Engels solves the problems of both calculating the doubling time of the expanding CAR expressing cells, and to more effectively expand CAR expressing cells in culture.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644